ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
Government Services Corp.                    )      ASBCA Nos. 60118, 60278, 60443
                                             )
Under Contract Nos. SP0600-12-D-4517         )
                    SP0600-12-D-4563         )

APPEARANCE FOR THE APPELLANT:                       Gregory R. Rauch, Esq.
                                                     Magyar, Rauch, & Thie, PLLC
                                                     Moscow, ID

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Jared M. Miller, Esq.
                                                    Kathryn M. Kelley, Esq.
                                                     Trial Attorneys
                                                     DLA Energy
                                                     Fort Belvoir, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 5 October 2017




                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60118, 60278, 60443, Appeals of
Government Services Corp., rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals